NO. 07-07-0191-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 24, 2007
 ______________________________

CINDY BUCKALEW, APPELLANT

V.

DEBBIE RANKIN, TRINA WILLIS, INDIVIDUALLY, AND
AS NEXT FRIEND OF KRISTEN WILLIS AND ALEXIS WILLIS, APPELLEES
_________________________________

FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

NO. 2005-597,640; HONORABLE PAULA LANEHART, JUDGE
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
	The parties have filed an agreed motion to remand this appeal to the trial court.  No
decision of this Court having been delivered to date, we grant the motion.  Accordingly, the
appeal is dismissed and the trial court's judgment is set aside without regard to the merits
and the appeal is remanded to the trial court for rendition of judgment in accordance with
the agreement of the parties herein.  Tex. R. App. P. 42.1(a)(2)(B).  All costs incurred shall
be assessed against the appellees.  No motion for rehearing will be entertained and our
mandate will issue forthwith.
 

						Mackey K. Hancock
						         Justice

 Without passing on the
merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate
Procedure 42.1(a)(2) and dismiss the appeal.  Having dismissed the appeal at appellants'
request, no motion for rehearing will be entertained, and our mandate will issue forthwith. 

 
							Brian Quinn
							   Justice